In an action to foreclose a mortgage, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Orange County (Mc-Guirk, J.), dated. April 5, 2004, as denied his motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly denied the plaintiffs motion for summary judgment. In response to the plaintiffs prima facie showing of entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]), the defendants raised a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557 [1980]; Triad Distribs. v Conde, 56 AD2d 648, 649 [1977]; see also Call v Ellenville Natl. Bank, 5 AD3d 521, 525-526 [2004]). Florio, J.P., S. Miller, Luciano and Mastro, JJ., concur.